DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “highly focused radiation intervention component” and “rail holder”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites the phrase “wherein at a first component is fixedly or movably mounted...”. This phrase appears to be either missing essential words or as additional, extraneous words inserted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12, and all dependent claims thereof, recite the limitation “a cone-beam computed tomography with a highly focused radiation intervention component mounted on the support structure.” There is no description of the structure of the “highly focused radiation intervention component,” and the “highly focused radiation intervention component” (125) is shown only as a rectangle in figure 2. With no description of the structural details of the “highly focused radiation component,” or even a reasonable definition of what it is meant to refer to, this subject matter is not considered to have been disclosed in such a way as to reasonably suggest to one having skill in the art that the inventors had possession of the claimed invention at the time of filing. 
Claims 5-7 and 15-17 set forth the structural element “rail holder.” This structural element is not described anywhere in the specification and is not shown in the drawings. With no description of the structural details of the “rail holder,” or even a reasonable definition of what it is meant to refer to, this subject matter is not considered to have been disclosed in such a way as to reasonably suggest to one having skill in the art that the inventors had possession of the claimed invention at the time of filing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12, and all dependent claims thereof, recite the limitation “a cone-beam computed tomography with a highly focused radiation intervention component mounted on the support structure.” First, it is unclear if “a cone-beam computed tomography” is meant to be the name of a structure (e.g. a cone-beam computed tomography device), a product of the claimed system/method (e.g. a cone-beam computed tomography image), or an action performed by the claimed system/method (e.g. performing cone-beam computed tomography). Second, it is entirely unclear what “a highly focused radiation intervention component” is supposed to be. There is no description of the structure of the “highly focused radiation intervention component,” and the “highly focused radiation intervention component” (125) is shown only as a rectangle in figure 2. It is impossible to reasonably ascertain the metes and bounds of the claim without any means for understanding what “a highly focused radiation intervention component” is and how it is structurally connected to the “cone-beam computed tomography.” For the purposes of further examination, this limitation will be interpreted to mean that the imaging system comprises any conventional CT image acquisition device capable of acquiring cone-beam CT images.
Claims 5-7 and 15-17 set forth the structural element “rail holder.” This structural element is not described anywhere in the specification and is not shown in the drawings. It is impossible to reasonably ascertain the structure (the structure of the “rail holder” itself and the manner in which the “rail holder” is connected to the rest of the system) that Applicant is intending to claim. Therefore, the metes and bounds of the claims cannot be determined. For the purposes of further examination, “rail holder” will be interpreted to mean any structure capable of supporting the PET components. 
Claim 6 recites “the two or more PET components.” However, claim 5 sets forth exactly two PET components and not “two or more PET components.” Therefore, this limitation lacks proper antecedent basis in the claims.
Claim 9 recites the limitation “wherein the system integrates optical and PET detection with cone beam computed tomography (CBCT).” It is unclear what this limitation amounts to in terms of a positively recited structural element or manipulative step. It is further unclear if the meaning of “the system integrates” has a meaning that is different from the structure of claim 1 where the various imaging components are combined (“integrated”) in a single structure. For the purposes of further examination, this claim will be interpreted as merely a functional description of the system as set forth in claim 1. 
Claim 11 recites the limitation “wherein the structure can rotate and slide.” The term “the structure” lacks proper antecedent basis in the claims because it is not consistent with the previously recited “support structure.” It is further unclear if this limitation is meant to indicate that the entire structure, inclusive of all of the various attached components, can “rotate and slide” as a whole, or if it means that at least a portion of the support structure can “rotate and slide.” For the purposes of further examination, the latter interpretation will be applied. 
Claim 16 recites “further comprising moving at least one if the PET components along the rail holder.” Claim 16 depends from claim 15, which itself depends from claim 12. Claim 12 sets forth only one PET component (“a PET component”). Therefore, the plural “PET components” of claim 16 lack antecedent basis in the claims. Additionally, while “at least one” can reasonably encompass only one element, it is not limited to only one as would be required based on dependency from claim 12. It appears that claims 14-17 were intended to approximately correspond to claims 4-7 above, where claim 5 (corresponding to claim 15) depends from claim 3 (which would correspond to claim 13) and not claim 1 (which would correspond to claim 1). Therefore, for the purposes of further examination, claims 15-17 will be interpreted to depend from claim 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US PG Pub. No. US 2012/0265050 A1, Oct. 18, 2012) (hereinafter “Wang”).
	Regarding claims 1, 9 and 12, as interpreted above: Wang discloses a system and method comprising: providing an imaging system comprising: a support structure ([0092] - gantry, figure 1A); a Positron Emission Tomography (PET) component mounted on the support structure ([0105]-[0109]); a bioluminescent imaging (BLI) component mounted on the support structure ([0112] - fluorescence and bioluminescence via the x-ray luminescence and x-ray fluorescence components); a fluorescence tomography component mounted on the support structure ([0112] - fluorescence and bioluminescence via the x-ray luminescence and x-ray fluorescence components, [0057]); and a cone-beam computed tomography with a highly focused radiation intervention component mounted on the support structure ([0048], [0099]-[0100], [0095] - "the CT tube and detector, as well as the SPECT cameras, perform...cone-beam scans when the magnet is not in the radiation paths"); wherein all the components are physically attached to the support structure that enables the components to be used in conjunction with one another pursuant to a single, unified procedure ([0031], [0038], [0092]-[0093], [0204]); and performing an imaging procedure on the tissue ([0032], [0114]).
	Regarding claim 2, as interpreted above: Wang discloses the system of claim 1, wherein at a first component is fixedly or movably mounted on the support structure relative to at least one other of the components such that first component can linearly or rotatably move relative one of the other components in a controlled or measurable manner ([0038]-[0042], [0092]-[0093]).
	Regarding claim 8, as interpreted above: Wang discloses the system of claim 1, wherein the support structure is a table (figure 1A - patient table).
	Regarding claim 10, as interpreted above: Wang discloses the system of claim 1, wherein the system is configured to reconstruct images from hybrid anatomical and functional imaging ([0032], [0089], [0114]).
	Regarding claim 11, as interpreted above: Wang discloses the system of claim 1, wherein the structure can rotate and slide ([0092]-[0093], rings rotate and slip ring "slides").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bai et al. (US PG Pub. No. US 2020/0345322 A1, Nov. 5, 2020) (hereinafter “Bai”).
Regarding claims 3 and 13, as interpreted above: Wang teaches the system of claim 1 and the method of claim 12, but is silent on wherein the imaging system includes two PET components.
Bai, in the same field of PET imaging, teaches an imaging system including a plurality of PET components which are individually positionable on a gantry/ring ([0008]) in order to increase or decrease an axial field of view with reduced loss of data coverage ([0011]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system and method of Wang by replacing the PET ring of Wang with a gantry comprising a plurality (which includes two) PET components as taught by Bai in order to allow adjustments to the axial field of view without unwanted data coverage loss. 
Regarding claim 4, as interpreted above: Wang and Bai teach the system of claim 3, wherein each of the two PET components rotate relative to the support structure (Bai - [0041]).
Regarding claims 5 and 15, as interpreted above: Wang and Bai teach the system of claim 1 and the method of claim 12, wherein the imaging system includes a rail holder (Bai - [0055], rack support ring 28).
Regarding claim 6, as interpreted above: Wang and Bai teach the system of claim 5, wherein the rail holder permits a change in a spatial relationship between the two or more PET components (Bai - [0052], [0054], [0055]).
Regarding claim 7, as interpreted above: Wang and Bai teach the system of claim 5, wherein the rail holder can rotate together with another component around an iso-center of the system (Wang - [0092]-[0093]).
Regarding claim 14, as interpreted above: Wang and Bai teach a method as in claim 13, further comprising rotating the two PET components relative to one another while the PET components remain physically attached to the support structure (Bai - [0041]).
Regarding claim 16, as interpreted above: Wang and Bai teach a method as in claim 15, further comprising moving at least one if the PET components along the rail holder (Bai - [0052], [0054], [0055]).
Regarding claim 17, as interpreted above: Wang and Bai teach a method as in claim 15, further comprising rotating the rail holder about an iso- center of the imaging system (Wang - [0092]-[0093]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Popescu (US PG Pub. No. US 2012/0253174 A1, Oct. 4, 2012) – teaches a multi-modal imaging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793